Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                          May 15 2014, 5:58 am
APPELLANT PRO SE:

JASON KEEL
Bunker Hill, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

JASON KEEL,                                         )
                                                    )
       Appellant,                                   )
                                                    )
               vs.                                  )      No. 29A02-1305-DR-463
                                                    )
APRIL NAJDOWSKI,                                    )
                                                    )
       Appellee.                                    )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                             The Honorable Gail Bardach, Judge
                              Cause No. 29D06-0504-DR-1818




                                           May 15, 2014



                 MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Judge
                                     Case Summary and Issues

        Jason Keel (“Father”), pro se, appeals the trial court’s denial of his petition for

reinstatement of his parenting time. He raises several issues, which we consolidate and

restate as whether the trial court abused its discretion in limiting his contact with his

daughter, S.K., and whether the trial court violated Father’s Fourteenth Amendment rights.

Finding no error, we affirm.

                                   Facts and Procedural History

        In 2002, S.K. was born to Father and April Najdowski (“Mother”). Father and Mother

divorced on July 6, 2005, and Father was initially not awarded any parenting time. In 2006,

Father and Mother agreed upon a modification of visitation where Father would have

parenting time on weekend afternoons. In 2007, Mother filed a petition to suspend Father’s

parenting time, which was granted by the trial court. A number of motions were filed by

Father between 2007 and 2012, but he never was successful in reestablishing parenting time.

Father eventually petitioned for a change of judge, and a new judge qualified and accepted

the case. In March 2012, the court held a hearing and determined that based on the facts

presented, Father’s parenting time would not be modified until he was released from

incarceration. The court set the next hearing for August 10, 2012, assuming Father would be

released from custody at that point. That hearing was continued twice upon request to July 2,

2013. Father was still in custody as of July 2.1 Despite the fact Father was again




        1
          There was a short period of time between the March 2012 and July 2013 hearings that Father was
released from custody, but the exact dates are unclear.

                                                   2
incarcerated, the court held the hearing to reconsider its March 2012 order denying parenting

time.2

           After the hearing, the court issued an order finding Father only had sporadic and

inconsistent contact with S.K., who was then ten years old, and that any prior contact

between the two was insufficient to establish a meaningful relationship. Further, the court

found that the continuation or re-institution of a relationship between Father and S.K. would

impair S.K.’s emotional well-being and development. The court’s order allowed Father to

send S.K. a letter once per month, as well as a birthday card, in order to rebuild a

relationship. Finally, the court ordered Father will not have in-person parenting time until he

is released from custody; submits to a substance abuse assessment and completes all

treatment recommended by the assessment; completes both anger and stress management

classes; and does not commit any probation violations for six months — the earliest he will

be able to complete these requirements is January 2015. Father now appeals.

                                            Discussion and Decision

                                             I. Abuse of Discretion

                                             A. Standard of Review

           Mother did not file an appellee’s brief. We apply a less stringent standard of review

with respect to showings of reversible error when an appellee fails to file a brief. Zoller v.

Zoller, 858 N.E.2d 124, 126 (Ind. Ct. App. 2006). We will not undertake the burden of



           2
               The court issued a transport order so Father was physically present and participated fully in this
hearing.


                                                          3
developing the arguments for the appellee, and we may reverse if the appellant establishes

prima facie error. Id. When the appellant fails to sustain that burden, we will affirm. Murfitt

v. Murfitt, 809 N.E.2d 332, 333 (Ind. Ct. App. 2004).

                                       B. Father’s Parenting Time

        A court may grant or deny parenting time whenever modification serves the best

interests of the child. Ind. Code § 31-17-4-2.3 It shall not restrict parenting time rights unless

it finds the parenting time might endanger the child’s physical health or significantly impair

the child’s emotional development. Id. Despite the word “might” in the statute, this Court

has interpreted the language in the statute to mean “a court may not restrict parenting time

unless that parenting time ‘would’ endanger the child’s physical health or emotional

development.” D.B. v. M.B.V., 913 N.E.2d 1271, 1274 (Ind. Ct. App. 2009).

        Father’s first argument is Mother did not prove beyond a reasonable doubt that

visitations would cause S.K. any harm. Mother, though, was not required to prove beyond a

reasonable doubt that the visitations would cause S.K. harm. Rather, a party who seeks to

restrict a parent’s visitation bears the burden of presenting evidence justifying a restriction by

a preponderance of the evidence. Hatmaker v. Hatmaker, 998 N.E.2d 758, 761 (Ind. Ct. App.

2013). The trial court explicitly found “there is sufficient evidence that’s been introduced,


        3
            Father cites Indiana Code section 31-14-14-1(a) throughout his brief to make his argument. That
section governs parenting time following a determination of paternity, not parenting time determinations made
during or after a divorce proceeding. The texts of the statutes are substantially similar, though, so this error is
of little consequence. (Compare Ind. Code § 31-17-4-2 (“The court may modify an order granting or denying
parenting time rights whenever modification would serve the best interests of the child. However, the court
shall not restrict a parent’s parenting time rights unless the court finds that the parenting time might endanger
the child’s physical health or significantly impair the child’s emotional development.”), with Ind. Code § 31-
14-14-1(a) (“A noncustodial parent is entitled to reasonable parenting time rights unless the court finds, after a
hearing, that parenting time might: (1) endanger the child’s physical health and well-being; or (2) significantly

                                                        4
your present contact with your daughter [S.K.], would impair her emotional development.”

Transcript at 96. Father has not made a prima facie showing that suspending visitation until

Father complied with the court’s order was not in S.K.’s best interest.

        To the extent Father argues the “[t]rial court does not conform to Indiana code” and

the “trial court has clearly acted out side [sic] the scope of being a mediator in this case,”

Brief of Appellant at 7-8, Father has not presented a cogent argument or reasoning as

required by our rules. Ind. Appellate Rule 46(A)(8)(a). The fact that Father is pro se does

not excuse him from complying with the Appellate rules. Terpstra v. Farmers and Merchants

Bank, 483 N.E.2d 749, 754 (Ind. Ct. App. 1985), trans. denied. His argument is thus

forfeited.

        Father’s second argument is that Father is denied his constitutional right to rebuild his

relationship with S.K. by the court preventing parenting time. Father cites a Kentucky case

and McCurdy v. McCurdy, 173 Ind. App. 437, 363 N.E.2d 1298 (1977) for support of his

position that it is “so blatant of the trial court to abuse its powers as to not award child

visitation in prison.” Brief of Appellant at 9. To the extent Father’s argument is the trial

court abused its discretion by ordering Father not to have visitation with S.K. until he is no

longer incarcerated, we disagree. McCurdy involved a mother who did not want her children

to confront their father in the surroundings of prison life, and it was the place, not the father,

that triggered her concern. Id. at 442. Here, the court found that a relationship with Father

would impair S.K.’s emotional development, and Father would not be able to rectify the

underlying issues until he was released from incarceration. The trial court’s order then was


impair the child’s emotional development.))
                                                5
not to deny Father parenting time only because he was incarcerated. Father has not made a

prima facie showing of error.

       Father’s third and fourth arguments revolve around the portion of the court’s order

that limits Father’s contact with S.K. to one letter a month and the trial court’s observation

that Father’s contact with S.K. has been inconsistent. Father fails to make a cogent argument

on these points with citations to the record or authority, so these arguments are forfeited.

App. R. 46(A)(8)(a).

                       II. Violation of Fourteenth Amendment Rights

       Father lastly argues the trial court violated his Fourteenth Amendment rights “by

placing him under duress, threatening and intimidation by modifying his probation . . . to

include conditions which prevent Father from seeing [S.K.] and placing [him] in harm’s

way.” Br. of App. at 1. Father actually only mentions the Fourteenth Amendment in the

summary of issues presented section of his brief; he fails to present any argument in the body

of his brief regarding which of his rights were violated, aside from alleging the court placed

him under duress when it asked if he would be willing to modify the terms of his probation.

While this argument was somewhat difficult to understand and lacked citation to any

authority or the record, we prefer to reach the merits of a case when possible, so we will

address this issue as we understand it. Hass v. State, Dep’t of Transp., 843 N.E.2d 994, 997

(Ind. Ct. App. 2006), trans. denied.

       We interpret this as an allegation that Father’s due process rights were violated when

the court placed him under duress and threatened him to get him to change the terms of his



                                              6
probation. The trial court, in its order, noted that Father agreed to a modification of the

conditions of his probation previously imposed, and successful completion of probation is a

condition precedent for Father to regain in-person parenting time. Father argues that he had

no choice but to accept this modification, and he felt that if he did not agree or accept the

changes, he would be denied parenting time. Our reading of the record is quite different. At

least six times during the July 2, 2013, proceedings Father stated he wanted to get himself

into a drug and alcohol treatment program, see, e.g., tr. at 39, 58-60, 80, 83, and he

volunteered that he was willing to complete the programs before he had in-person parenting

time. Id. at 39. The court asked Father if he meant he would be willing to wait until he was

released from custody to complete a six to eight month drug and alcohol course before actual

parenting time with S.K., and Father affirmatively replied. Id. at 59. After the presentation

of evidence, the court asked Father again if he would be willing to complete a CARE

assessment and comply with any recommended programs, and take anger and stress

management classes, as part of his probation. The court stated that its parenting time

determination would not depend on Father’s probation modification. It also cautioned Father

about the potential harms in altering the probation terms, and that he was “under no

obligation whatsoever to agree to that as additional – or those as additional conditions of

probation.” Id. at 95. Father’s argument that he was under duress at the time he agreed to

the modification of his probation fails.




                                             7
                                            Conclusion

      Concluding the trial court did not abuse its discretion in restricting Father’s parenting

time and Father’s Fourteenth Amendment rights were not violated, we affirm.

      Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                              8